        Case 1:18-cv-03447-JPB Document 59 Filed 08/12/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 ALLY KIM,

              Plaintiff,
       v.                                        CIVIL ACTION NO.:
                                                 1:18-CV-03447-JPB
 KASHU, LLC d/b/a NORI NORI, and
 KIE SAN LEE,

              Defendants.

                                      ORDER

      This matter comes before the Court on the parties’ Joint Motion to Approve

FLSA Settlement [Doc. 58]. After review, this Court finds that the Settlement

Agreement and Release of Claims is fair, reasonable and just, and therefore, the

parties’ motion is GRANTED. The Court shall retain jurisdiction to enforce the

terms of the Settlement Agreement and Release of Claims.

      For docket management purposes, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE this case. Administrative closure will not

prejudice the rights of the parties to this litigation in any manner nor preclude the

filing of documents.

      The parties are ORDERED to file the appropriate documents to dispose of

the case within sixty days. Absent an extension or further order of the Court, if no
        Case 1:18-cv-03447-JPB Document 59 Filed 08/12/20 Page 2 of 2




request to reopen the case is made within the sixty days, the Court may dismiss the

case with prejudice.

      SO ORDERED this 11th day of August, 2020.




                                         2
